


110 HR 4309 IH: To require the Secretary of Transportation and the

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4309
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mr. Rodriguez (for
			 himself, Mr. Ortiz,
			 Mr. Reyes,
			 Mr. Cuellar,
			 Mr. Grijalva,
			 Mr. Hinojosa, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To require the Secretary of Transportation and the
		  Secretary of Commerce to submit to Congress reports on the commercial and
		  passenger vehicle traffic at certain points of entry, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Border
			 Wait Times Study Act.
		2.PurposesThe purposes of this Act are—
			(1)to analyze the
			 traffic patterns of commercial and passenger vehicles at international land
			 ports of entry along the northern and southern borders of the United
			 States;
			(2)to analyze the
			 volume and wait times of commercial and passenger vehicles entering and exiting
			 the United States at such land ports of entry since 2000;
			(3)to analyze how
			 staffing levels affect wait times at such land ports of entry since 2000;
			 and
			(4)to analyze the
			 impact of paragraphs (1), (2), and (3) on the economic impact on commerce in
			 international border communities, border States, and the United States.
			3.Study of traffic
			 patterns at land ports of entry
			(a)Study
			 requiredThe Secretary of
			 Transportation, in consultation with the Secretary of Homeland Security, shall
			 conduct a study of the traffic patterns of commercial and passenger vehicles
			 entering and exiting the United States at international land ports of entry
			 along the northern and southern borders.
			(b)Matters
			 coveredThe study required under subsection (a) shall include an
			 analysis of—
				(1)traffic volume and wait times of commercial
			 and passenger vehicles at international land ports of entry along the northern
			 and southern borders of the United States since 2000; and
				(2)how staffing
			 levels at such ports of entry for the United States along these boarders has
			 affected wait times since 2000.
				(c)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Transportation shall submit to
			 Congress a report on the findings of the study required under subsection
			 (a).
			4.Study on the
			 economic impact of traffic at land ports of entry
			(a)Study
			 requiredThe Secretary of
			 Commerce, in consultation with the Secretary of Homeland Security, shall
			 conduct a study regarding of the negative economic impact, if any, on the
			 United States of wait times at the international land ports of entry referred
			 to in section 3.
			(b)Matters
			 coveredThe study required under subsection (a) shall include an
			 analysis of such economic impact—
				(1)with respect to
			 the volume of commercial and passenger vehicles since 2000; and
				(2)on the United
			 States, including on border States and communities.
				(c)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Commerce shall submit to Congress a
			 report on the findings of the study required under subsection (a).
			
